Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 are presented for examination as filled in a preliminary amendment on 03/19/2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claim is defining a “a computer program loadable into a data processing unit.” The “computer program” is considered a “software per se” and there is nothing in the method claim that would define the “computer program” as anything other than a “program.”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “arrangement comprising controlling circuitry associated with the storing circuitry and configured to …” in Claim 12, “wherein the signal indicative of the one or more candidate parts 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Heymann (US 20150370685 A1), in view of Hey (US 20140137074 A1), further in view of “Code Maat”.
Note: “Code Maat” was cited in IDS.

Regarding Claim 1, Heymann (US 20150370685 A1) teaches
A method of ranking a plurality of parts of a software code for identification of one or more candidate parts of the software code for alteration (Abstract, A search can be performed to find an intersection between the code changes and the code actually tested to determine one or more candidate code changes that may have caused a defect in the integration test. The candidate code changes can be ranked based on one or more different ranking algorithms), 
wherein the software code is associated with a change history register indicative of previous alterations of the parts of the software code (Para 0015, The source changes can be stored in a database 111, which in the illustrated embodiment is showing two versions of code (i.e., version 1 and 2) and the changes there between), 
each indication of previous alteration of a part of the software code being associated in the change history register with a time indication (Para 0015, The revision control system is a source code versioning system that holds source code (e.g. files) and records which changes were made when and by whom. The versioning provides information regarding what source files/objects were changed (e.g., such as what lines changed, what procedures changed, etc.) between two points in time), 
The source changes can be stored in a database 111, which in the illustrated embodiment is showing two versions of code (i.e., version 1 and 2) and the changes there between), 
the method comprising: for each of the plurality of parts of the software code, determining a plurality of constituent metrics of the part of the software code by parsing the change history register and the software code (Para 0006, In another embodiment, which can supplement the other embodiments, the candidate code changes can be ranked based on one or more different ranking algorithms. The ranking algorithms can be based on a number of measured parameters, such as code changes that were most frequently exercised in failed tests or a size of the source code change as measured by lines of code changed. Different combinations of ranking algorithms can be used based on these parameters),
ranking the plurality of parts of the software code based on their respective constituent metrics (Para 0006, In another embodiment, which can supplement the other embodiments, the candidate code changes can be ranked based on one or more different ranking algorithms); 
and generating a signal indicative of the one or more candidate parts of the software code based on the ranking (Para 0026, Each of these different paths outputs a list in priority order of candidate source code revisions that caused the error or defect (process block 370)).  

Heymann did not specifically teach

and a change frequency metric of the part of the software code determined based on the time indications of the change history register;
for each of the plurality of parts of the software code, determining an alteration recency metric for the part of the software code based on the time indications of the change history register;
for each of the plurality of parts of the software code, scaling one or more of the constituent metrics based on the alteration recency metric.

However, Hey (US 20140137074 A1) teaches
the plurality of constituent metrics comprising: a code complexity metric of the part of the software code derived based on the software code (Para 0054, determining 202 expert rankings may be based upon, at least in part, changes in code complexity 214 associated with one or more software developers. For example, based on various known techniques (e.g., static analysis of code complexity), CEI process 20 may determine a change, between various code deliveries, in the complexity of certain code elements, wherein the change may be associated with a particular developer); 
and a change frequency metric of the part of the software code determined based on the time indications of the change history register (Para 0074, Analytics Repository 408 (which may be part of client IDE 44 and/or separate from client IDE 44) may include information regarding change frequencies 222).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Heymann’s teaching to Hey in order for the current code elements associated with an active software developer are identified by mapping software developers to software code elements (Hey [Summary]).

Heymann and Hey did not specifically teach
for each of the plurality of parts of the software code, determining an alteration recency metric for the part of the software code based on the time indications of the change history register;
for each of the plurality of parts of the software code, scaling one or more of the constituent metrics based on the alteration recency metric.

However, “Code Maat” teaches
for each of the plurality of parts of the software code, determining an alteration recency metric for the part of the software code based on the time indications of the change history register (Page 4 “The age analysis grades each module based on the date of last change"); 
for each of the plurality of parts of the software code, scaling one or more of the constituent metrics based on the alteration recency metric (see p.5 “we visualize the system with each module marked-up by its age (the more red, the more recent changes to the code)" and the figure below this paragraph).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Heymann and Hey’s teaching to “Code Maat” in order to understand large-scale software systems by mining and analyzing data from version-control systems (VCS) (See Page 1).

Regarding Claim 2, Heymann, Hey and “Code Maat” teach
The method of claim 1.

Heymann did not specifically teach
wherein the plurality of constituent metrics further comprises one or more of: an architectural significance metric of the part of the software code determined based on the change history register; and a developer fragmentation metric of the part of the software code determined based on developer identities of the change history register associated with respective indications of previous alterations of the software code.

However, Hey teaches 
wherein the plurality of constituent metrics further comprises one or more of: an architectural significance metric of the part of the software code determined based on the change history register; and a developer fragmentation metric of the part of the software code determined based on developer identities of the change history register associated with Determining the one or more expert rankings may be based upon, at least in part, one or more of a number of code deliveries associated with the one or more software developers, a change in code complexity associated with the one or more software developers, a code quality change associated with the one or more software developers, a persistence of a code change associated with the one or more software developers, and a peer assessment associated with the one or more software developers).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Heymann’s teaching to Hey in order for the current code elements associated with an active software developer are identified by mapping software developers to software code elements (Hey [Summary]).

Regarding Claim 4, Heymann, Hey and “Code Maat” teach
The method of claim 1.

Heymann and Hey did not specifically teach
wherein determining one or more of the constituent metrics comprises excluding, from the determination, previous alterations associated with a time indication outside a time window of the change history register.

However, “Code Maat” teaches
To analyze our VCS data we feed to define a temporal period of  interest”). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Heymann and Hey’s teaching to “Code Maat” in order to understand large-scale software systems by mining and analyzing data from version-control systems (VCS) (See Page 1).
 
Regarding Claim 5, Heymann, Hey and “Code Maat” teach
The method of claim 1.

Heymann did not specifically teach
further comprising: determining a code complexity trend metric for each of the plurality of parts of the software code; and scaling one or more of the constituent metrics based on the code complexity trend metric before the step of ranking the plurality of parts of the software code.

However, Hey teaches 
determining 202 expert rankings may be based upon, at least in part, changes in code complexity 214 associated with one or more software developers. For example, based on various known techniques (e.g., static analysis of code complexity), CEI process 20 may determine a change, between various code deliveries, in the complexity of certain code elements, wherein the change may be associated with a particular developer. CEI process 20 may base determining 202 expert rankings on such a change in complexity 214).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Heymann’s teaching to Hey in order for the current code elements associated with an active software developer are identified by mapping software developers to software code elements (Hey [Summary]).

Regarding Claim 6, Heymann, Hey and “Code Maat” teach
The method of claim 1.

Heymann and Hey did not specifically teach
further comprising, before the ranking step: clustering the parts of the software code into a plurality of groups based on the respective constituent metrics of each of the parts of the 

However, “Code Maat” teaches
further comprising, before the ranking step: clustering the parts of the software code into a plurality of groups based on the respective constituent metrics of each of the parts of the software code; and for each of the groups, determining a group metric based on respective constituent metrics of each of the parts of the software code of the group, wherein ranking the plurality of parts of the software code based on their respective constituent metrics comprises ranking the plurality of groups based on their respective group metric (see page 3 “GROUP A file with a pre-defined set of layers. The data will be aggregated according to the group of layers”).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Heymann and Hey’s teaching to “Code Maat” in order to understand large-scale software systems by mining and analyzing data from version-control systems (VCS) (See Page 1).

Regarding Claim 7, Heymann, Hey and “Code Maat” teach


Heymann did not specifically teach
further comprising, for each of the plurality of parts of the software code, determining a combined metric based on the plurality of constituent metrics, and wherein ranking the plurality of parts of the software code based on their respective constituent metrics comprises ranking the plurality of parts of the software code based on their respective combined metrics.

However, Hey teaches 
further comprising, for each of the plurality of parts of the software code, determining a combined metric based on the plurality of constituent metrics, and wherein ranking the plurality of parts of the software code based on their respective constituent metrics comprises ranking the plurality of parts of the software code based on their respective combined metrics (Para 0073, For example, by analyzing information contained within source code repository 400 Proficiency Ranking module 404 may identify number of code deliveries 212, code complexity changes 214, code quality changes 216, persistence of code changes 218, peer assessments 220, and so on associated with developers George, Jane, Rodney, and Harold with respect to ClassA.java and ClassB.java).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Heymann’s teaching to Hey in 

Regarding Claim 8, Heymann, Hey and “Code Maat” teach
The method of claim 1 wherein the signal indicative of the one or more candidate parts is configured to cause control of hardware utilization associated with alteration software code (Heymann [Para 0060, It should also be well understood that any functionality described herein can be performed, at least in part, by one or more hardware logic components, instead of software]).  

Regarding Claim 9, Heymann, Hey and “Code Maat” teach
A hardware utilization control method comprising: performing the method of ranking a plurality of parts of a software code according to claim 1 and controlling hardware utilization associated with alteration of the software code based on the signal indicative of the one or more candidate parts (See rejection of Claim 1).  

Regarding Claim 10, Heymann, Hey and “Code Maat” teach
A computer program product comprising a non-transitory computer readable medium, having thereon a computer program comprising program instructions, the computer program being loadable into a data processing unit and configured to cause execution of the method according to claim 1 when the computer program is run by the data processing unit (See rejection of Claim 1).  

Regarding Claim 11, Heymann, Hey and “Code Maat” teach
A computer program product comprising a computer program loadable into a data processing unit and configured to cause execution of the method according to claim 1 when the computer program is run by the data processing unit (See rejection of Claim 1).  

Regarding Claim 12, Heymann teaches
An arrangement for ranking of a plurality of parts of a software code for identification of one or more candidate parts of the software code for alteration (Abstract, A search can be performed to find an intersection between the code changes and the code actually tested to determine one or more candidate code changes that may have caused a defect in the integration test. The candidate code changes can be ranked based on one or more different ranking algorithms), 
wherein the software code is associated with a change history register indicative of previous alterations of the parts of the software code (Para 0015, The source changes can be stored in a database 111, which in the illustrated embodiment is showing two versions of code (i.e., version 1 and 2) and the changes there between),
each indication of previous alteration of a part of the software code being associated in the change history register with a time indication  (Para 0015, The revision control system is a source code versioning system that holds source code (e.g. files) and records which changes were made when and by whom. The versioning provides information regarding what source files/objects were changed (e.g., such as what lines changed, what procedures changed, etc.) between two points in time),  
and wherein the software code and the change history register are comprised in storing circuitry (Para 0015, Para 0015, The source changes can be stored in a database 111, which in the illustrated embodiment is showing two versions of code (i.e., version 1 and 2) and the changes there between), 
the arrangement comprising controlling circuitryIn another embodiment, which can supplement the other embodiments, the candidate code changes can be ranked based on one or more different ranking algorithms. The ranking algorithms can be based on a number of measured parameters, such as code changes that were most frequently exercised in failed tests or a size of the source code change as measured by lines of code changed. Different combinations of ranking algorithms can be used based on these parameters), 
ranking the plurality of parts of the software code based on their respective constituent metrics (Para 0006, In another embodiment, which can supplement the other embodiments, the candidate code changes can be ranked based on one or more different ranking algorithms); 
and generating a signal indicative of the one or more candidate parts of the software code based on the ranking (Para 0026, Each of these different paths outputs a list in priority order of candidate source code revisions that caused the error or defect (process block 370)).  

Heymann did not specifically teach
the plurality of constituent metrics comprising: a code complexity metric of the part of the software code derived based on the software code;
and a change frequency metric of the part of the software code determined based on the time indications of the change history register;
for each of the plurality of parts of the software code, determining an alteration recency metric for the part of the software code based on the time indications of the change history register;
for each of the plurality of parts of the software code, scaling one or more of the constituent metrics based on the alteration recency metric.

However, Hey (US 20140137074 A1) teaches
the plurality of constituent metrics comprising: a code complexity metric of the part of the software code derived based on the software code (Para 0054, determining 202 expert rankings may be based upon, at least in part, changes in code complexity 214 associated with one or more software developers. For example, based on various known techniques (e.g., static analysis of code complexity), CEI process 20 may determine a change, between various code deliveries, in the complexity of certain code elements, wherein the change may be associated with a particular developer); 
Analytics Repository 408 (which may be part of client IDE 44 and/or separate from client IDE 44) may include information regarding change frequencies 222).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Heymann’s teaching to Hey in order for the current code elements associated with an active software developer are identified by mapping software developers to software code elements (Hey [Summary]).

Heymann and Hey did not specifically teach
for each of the plurality of parts of the software code, determining an alteration recency metric for the part of the software code based on the time indications of the change history register;
for each of the plurality of parts of the software code, scaling one or more of the constituent metrics based on the alteration recency metric.

However, “Code Maat” teaches
for each of the plurality of parts of the software code, determining an alteration recency metric for the part of the software code based on the time indications of the change history register (Page 4 “The age analysis grades each module based on the date of last change"); 
we visualize the system with each module marked-up by its age (the more red, the more recent changes to the code)" and the figure below this paragraph).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Heymann and Hey’s teaching to “Code Maat” in order to understand large-scale software systems by mining and analyzing data from version-control systems (VCS) (See Page 1).

Regarding Claim 13, Heymann, Hey and “Code Maat” teach
The arrangement of claim 12, wherein the signal indicative of the one or more candidate parts is configured to cause control of hardware utilization associated with alteration software code (Heymann [Para 0060, It should also be well understood that any functionality described herein can be performed, at least in part, by one or more hardware logic components, instead of software]).  

Regarding Claim 14, Heymann, Hey and “Code Maat” teach
An apparatus for hardware utilization control comprising the arrangement for ranking a plurality of parts of a software code according to claim 12, wherein the controlling circuitry is further configured to cause control of hardware utilization associated with alteration of the See rejection of Claim 12).  

Regarding Claim 15, Heymann, Hey and “Code Maat” teach
A control node comprising the arrangement of claim 12 (See rejection of Claim 12).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Heymann (US 20150370685 A1), in view of Hey (US 20140137074 A1), and “Code Maat”, further in view of Byrd (US 20190026108 A1).
Note: “Code Maat” was cited in IDS.

Regarding Claim 3, Heymann, Hey and “Code Maat” teach
The method of claim 1.

Heymann, Hey and “Code Maat” did not teach
further comprising normalizing each of the constituent metrics before the step of ranking the plurality of parts of the software code.

However, Byrd (US 20190026108 A1) teaches
further comprising normalizing each of the constituent metrics before the step of ranking the plurality of parts of the software code (Para 0043, FIG. 5 is a flowchart 500 that details an example of a method of obtaining a ranking formula based on the performance metrics. ... The method may begin at block 502, in which the total volume through each node, and the total exclusive latency spent by a node in the application code graph 102 may be normalized across the entire application). 

 	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Heymann, Hey and “Code Maat”’s teaching to Byrd in order to provide recommendations based on impact of code changes in continuous integration/continuous deployment (CI/CD) environments by analyzing programming structures in a source code for an application (Byrd [Summary]).

Notice of References Cited
	Kogan (US 20180136933 A1) discloses a dependency rank is assigned to the file pair by the dependency engine based on a number of times the first file of the file pair and the second file of the file pair appear together in the plurality of commit log entries. In the one example implementation, a dependency rank is compared to a confidence rank by the filter engine (Kogan [Abstract]).

	Granshaw (US 8924932 B2) discloses a computer that searches for a first change made to the program, wherein the first change is one of a change to a method of the program, a change to a class of the program, a change to a method that is invoked by the program, or a change to a class containing a method that is invoked by the program. The computer identifies 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451. The examiner can normally be reached M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIR SOLTANZADEH/Examiner, Art Unit 2191                                                                                                                                                                                                        
/ANIL KHATRI/Primary Examiner, Art Unit 2191